Per Curiam,
Appellant’s petition to the court below was for a rule to show cause why a judgment entered against him should not be marked satisfied. It was presented under the Act of March 14, 1876, P. L. 7, which provides: “That in all cases where a judgment has been or may hereafter be entered in any court of record in this Commonwealth, whether originally or by transfer from any other court, the court having jurisdiction shall, upon application by *51the defendant or defendants in the said judgment, or of his, her or their legal representatives, or other person or persons concerned in interest therein, setting forth, under oath, that the same, with all legal costs accrued thereon, has been fully paid, grant a rule on the plaintiff or plaintiffs, to show cause why the said judgment should not be marked satisfied of record at his, her or their costs; and upon the hearing of such rule, should it appear to the satisfaction of the court that said judgment has been fully paid, as set forth in the application of the defendant or defendants, the said court shall then direct the prothonotary to mark such judgment satisfied of record, and shall also enter a decree requiring the plaintiff or plaintiffs to pay all costs incurred in the premises.” The proceeding authorized by this act is in derogation of the common law, and the authority conferred by it must be limited to its express language: Felt v. Cook, 95 Pa. 247; Melan v. Smith, 134 Pa. 649. The court found that no testimony had been offered to support actual payment of the judgment, and its only course was to discharge the rule, for the same could not have been made absolute unless it had appeared “to the satisfaction of the court” that the judgment had “been fully paid.”
Appeal dismissed at appellant’s costs.